Citation Nr: 0917005	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-03 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for onychomycosis, 
claimed as foot fungus, to include as due to Agent Orange 
exposure.

2.  Entitlement to service connection for dermatitis, claimed 
as fungal infection of hands, to include as due to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision in 
which the RO, inter alia, denied the Veteran service 
connection for dermatitis and onychomycosis claimed as due to 
herbicide exposure.  The Veteran filed a notice of 
disagreement (NOD) in April 2004, and the RO issued a 
statement of the case (SOC) in January 2005.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2005.

In August 2006, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  At issue was VA's 
definition of "service in Vietnam" to include service in 
the waters offshore and service in other locations only if 
the conditions of service involved duty or visitation in 
Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2008).  VA 
appealed the decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and imposed a stay 
at the Board on the adjudication of the claims affected by 
Haas.  The specific claims affected by the stay included 
those, such as this one, based on herbicide exposure in which 
the only evidence of exposure was the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.

The Federal Circuit, in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), reversed the Court's holding and upheld the 
validity of VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  The 
appellant in Haas filed a writ of certiorari to the United 
States Supreme Court, which was denied on January 21, 2009.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009 (No. 08-
525).  In light of the denial of certiorari, the stay was 
rescinded and the Board has resumed adjudication of the 
previously stayed cases.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

The service treatment records reflect an upper respiratory 
infection with a rash on the hands and feet in early October 
1965.  Later that month, the Veteran presented with a rash on 
the trunk and arms and was diagnosed with rubella.  The 
service treatment records then reflect an incidental finding 
of mild athlete's foot while the Veteran was being treated 
for a sore left leg in January 1967.  Then, a September 1967 
entry reflects complaints of jock rash and findings of a red 
and inflamed crotch.  Lastly, the report of an August 1969 
separation examination reflects a normal clinical evaluation 
of the upper extremities, feet, and skin.

After discharge, an October 1995 private treatment note 
reflects findings of discolored and loose fingernails and 
diagnoses of discoloration, onycholysis, and questionable 
fungus.  In addition, a September 2001 private treatment note 
reflects complaints of a rash on the hands and diagnoses of 
dermatitis and onychomycosis.  Further, an April 2002 private 
treatment note reflects findings of exostosis between the 
second and third metacarpal bases and significant nail 
deformities with evidence of skins changes.  Lastly, as noted 
above, VA medical records reflect diagnoses of onychomycosis 
and dermatophytosis of the finger and toe nails, last 
modified in September 2003.

During his Board hearing, the Veteran testified that he could 
not remember receiving treatment for his hands during 
service, that he did not seek treatment for his feet during 
service, that he disliked going to sick bay during service, 
that he was treated for his hands and feet some time after 
service, and that he still suffers from hand and foot 
infections, although he was not receiving any current 
treatment.  The Veteran and his representative have asserted 
that the Veteran's disabilities are due Agent Orange exposure 
or the October 1965 rash during service.

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

As indicated above, in this case, there is medical evidence 
of a rash and a fungal infection during service, and current 
diagnoses of onychomycosis and dermatophytosis.  In addition, 
the Veteran has asserted that he had problems with his hands 
and feet since discharge, and  he is competent, as a 
layperson, to report that about which he has personal 
knowledge. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
the aforementioned evidence and testimony "indicates" that 
there "may" be a nexus between current disability and in-
service diagnosis of rubella, complaints of jock rash and 
findings of a red and inflamed crotch, and findings of 
athlete's foot, a VA examination to obtain a medical opinion 
addressing these points is warranted.  See McLendon, 20 Vet. 
App. at 83.

Hence, the RO should arrange for the Veteran to undergo VA 
dermatology examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may result in denial of the claims (as the original claims 
will be considered on the basis of the evidence of record).  
See 38 C.F.R. § 3.655(b) (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file a copy(ies) of any notice(s) of the date and 
time of the examination sent to the Veteran by the pertinent 
VA medical facility at which the examination is to take 
place.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain all outstanding pertinent 
medical records.  

The claims file reflects that there are outstanding pertinent 
VA medical records.  Although the record contains VA 
treatment notes from the Corpus Christi Outpatient Clinic 
dated in March 2004, from the Audie L. Murphy Memorial VA 
Medical Center (VAMC) dated in April 2004, and from the 
Corpus Christi Outpatient Clinic dated from October 2004 to 
January 2006, the list of the Veteran's active problems 
included diagnoses of onychomycosis and dermatophytosis of 
the finger and toe nails, last modified in September 2003.  
This indicates that there may be outstanding records of VA 
treatment dated prior to March 2004, and since January 2006.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding records of pertinent treatment from the above-
noted facilities,  following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) (2008) as regards requests 
for records from Federal facilities.

Also, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the Veteran meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability rating and 
effective date.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Corpus 
Christi Outpatient Clinic and the Audie L. 
Murphy Memorial VAMC all records of 
evaluation and/or treatment of the 
Veteran's  hands and/or feet, for the 
periods to March 2004 and since January 
2006.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  The RO should also 
explain the type of evidence that is his 
ultimate responsibility to submit.

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman, and 
the RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
Veteran to undergo a VA dermatology 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report) 
and all clinical findings should be 
reported in detail.  

The physician should clearly identify all 
current disability(ies) of the hands and 
feet, to particularly include 
dermatophytosis and onychomycosis.  Then, 
with respect to each such diagnosed 
disability, the physician should provide 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that  such 
disability is medically related to 
service, to include the diagnosis of 
rubella, complaints of jock rash and 
findings of a red and inflamed crotch, 
and/or findings of athlete's foot, all t 
noted in the service treatment records.   
.

The physician should set forth all 
examination findings, along  with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


